In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Westchester County, entered July 2, 1973, which dismissed the writ. On this appeal this court has considered a further judgment of the same court, entered August 17, 1973, which granted relator’s application for reargument and thereupon adhered to the original determination. Appeal from the judgment entered July 2, 1973 dismissed, without costs. That judgment was superseded by the judgment entered upon reargument. Judgment entered August 17, 1973 affirmed insofar as it adhered to the original determination, without costs. No opinion. Martuscello, Acting P. J., Latham, Shapiro, Cohalan and Brennan, JJ., concur.